DETAILED ACTION

In view of the Appeal Brief filed on 2/1/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 21-38 are directed to an invention that is independent or distinct from the invention originally claimed; if claims 21-38 had been filed with the originally presented invention (claims dated 2/6/2019), a restriction requirement would have been set forth as below:

II. Claims 21-38, directed to a method for adjusting a manhole cover comprising rotating the inner cylinder with details of a retainer ring and filler around an outer circumference of a cover plate.
Inventions I and II are directed to related methods for adjusting a manhole cover. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a different mode of operation. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-38 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over He, CA 2529643 A1 in view of Allpipe Stoppers and Ground Equipment's website (NPL; hereinafter will be referred to as "Allpipe"), JP 06108486 A (hereinafter will be referred to as JP ‘486), and Phillips et al., US 2013/0121763 A1.
Regarding claim 18, He teaches a method for adjusting a manhole cover (Figures 1, 3, and 4) comprising moving a cover plate (20) of an inner cylinder (25) axially in a first direction from a first position, rotating the inner cylinder relative to an outer cylinder (30); and moving the inner cylinder axially in a second direction opposite the first direction to a second position, wherein the first position is axially distinct from the second position. While He discloses using hooks inserted through linear slots (22) in the cover to lift the cover by the lower side (page 5 lines 9-12), but fails to disclose the details of the hooks and method steps of using the hooks, Allpipe sells known manhole cover lifting keys in pairs (explicitly listed as sold in pairs), each key having a handle, a vertical member, and a horizontal member.   It would have been obvious to one of ordinary skill in the art to substitute the hooks which are suggested by He but are not explicitly shown with Allpipe’s manhole keys as an alternate tool to help lift and rotate He’s manhole cover.  JP ‘486 teaches a manhole cover key that looks very similar to Allpipe’s; it also has a handle, a vertical member, and a horizontal member.  JP ‘486 explicitly discloses inserting the key through a manhole slot and rotating the handle/grip 90° to prevent the horizontal portion from slipping back out of the manhole slot (English-translated Abstract).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to use the first and second tools (Allpipe’s pair of keys) by inserting the first tool into the first linear slot, inserting a second tool into the second linear slot, wherein each of the first and second tool includes a handle, a vertical member extending from the handle, a horizontal member transverse to the handle, such that the inserting step includes inserting the vertical member and the horizontal member into the linear slot (this has to happen in order for the horizontal portion to completely go through the slot and catch onto the bottom surface of the manhole cover), rotating the first tool and the second tool after insertion into the linear slots including rotating the vertical member and the horizontal member (this automatically happens when the handle/grip is rotated) in view of JP ‘486’s disclosure of how to use a manhole key. The resulting combination yields the moving including lifting the first tool and the second tool to engage an undersurface of the cover plate and lifting the cover plate, since He explicitly discloses lifting the cover by the underside (undersurface of the cover).  While the resulting combination fails to disclose the use of a retainer ring around an outer circumference of the cover plate, Phillips teaches a method for repairing roadway around a manhole cover that has been height adjusted and discloses the use of a retainer ring (separator ring 28; side view in Figure 10; [0008] and [0040]-[0041]) comprising the method steps of placing a retainer ring around an outer circumference of the cover plate, wherein the retainer ring is tapered such that a thickness at an upper axial end of the retainer ring is greater than a thickness at a lower axial end of the retainer ring for ease of removal, providing a filler around an outer surface of the retainer ring such that the retainer ring is disposed between the cover plate and the filler, and removing the retainer ring ([0008]). It would have been obvious to one of ordinary skill in the art to modify He's method to additionally include Phillip's method steps of using a retainer ring and filler to repair the roadway around the adjusted manhole cover of the resulting combination.
Regarding claim 20, the resulting combination includes the limitation, as He's manhole cover apparatus includes the first ratchet mechanism being a linear gear with teeth.



Response to Arguments
Applicant's arguments filed in the Appeal Brief of 2/1/2021 have been fully considered.  The rejection has been modified to show a known way of using a manhole key.
Applicant argues against the use of Phillips, asserting that one of ordinary skill in the art would not have modified the height adjustable manhole cover of He with the method for non-adjustable manhole covers in Phillips.  However, Phillips teaches a method for repairing roadway around a manhole cover that has been height adjusted.  The rejection does not rely on Phillips for the height adjustment steps or how the manhole cover was raised, only what happens to the manhole cover and surrounding ground (repairing the roadway) after the height adjustment.  Phillips’s removable retainer ring and filler steps pertain to repairing the roadway after the manhole cover has been adjusted.  The final steps of finishing around the manhole cover are pertinent, regardless of how the manhole was raised.   Applicant is arguing bodily incorporation.  The rejection does not rely on, and does not require, all of Phillip’s steps.
Examiner notes that Applicant’s retainer ring is simply a form to hold filler in place until it cures, and then the retainer ring or form is removed.  Removable forms are old and well-known in this and many other arts, and are not a patentable distinction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819.  The examiner can normally be reached on M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671